Citation Nr: 1130733	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  04-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a left foot fracture and/or bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  This case was before the Board in August 2010 when it was remanded for additional development.  


FINDING OF FACT

By an August 2010 letter, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for a left knee disability; he was advised of the consequences of a failure to cooperate with the requests; more than a year has lapsed since the August 2010 request; he has not responded.  


CONCLUSION OF LAW

By failing to submit identifying information and releases for critical evidence requested in connection with his claim for service connection for a left knee disability within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2010).  







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  An August 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While he was not advised of the criteria for rating knee disabilities or those governing effective dates of awards, he is not prejudiced by such defect as rating and effective date criteria have no significance unless service connection is allowed, and this decision does not do so.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and some postservice treatment records are associated with his claims file.  He was afforded VA examinations in April 2005, June 2006, and September 2007.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records), which he has failed to do.  The RO attempted to secure outstanding postservice treatment records from the Veteran.  He did not respond, and further development could not proceed without his response.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  

B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  

The Board's August 2010 remand noted that the Veteran had been involved in a motor vehicle accident in approximately 2000/2001, and that treatment records related to the automobile accident were not associated with his claims file.  It was also noted that an August 2005 VA treatment record referred to a private left knee MRI, and that the report of that MRI was not associated with his claims file.  As records of the treatment were not associated with the claims file (and the complete history of the Veteran's left knee disability is pertinent evidence in his claim for service connection for such disability), the Board's August 2010 remand sought such records and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was also advised that he must assist in the matter by providing releases necessary and that if any records or releases were not received pursuant to the RO's request, it would ultimately be his responsibility to ensure that the records are associated with the claims file.  

The August 6, 2010 letter to the Veteran asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his treatment for his left knee disability during the evaluation period was mailed to his current address, and was not returned as undelivered.  He did not respond.  More than a year has passed since the request in August 2010.  A March 2011 supplemental statement of the case informed the Veteran that a VCAA development letter asking him to submit additional evidence in support of his appeal was mailed to him in August 2010 and that he had yet to respond.  

The facts of this case are clear.  As noted above, the Veteran has failed to respond to requests for evidence/releases for evidence essential for a proper adjudication of his claim.  The regulation governing in these circumstances, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned (and the appeal dismissed).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  That is the action the Board must take.  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for necessary evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor may he deliberately choose to ignore requests for critical pertinent information, as appears the case here.  

As the Veteran has abandoned the claim on appeal, there remains no allegation of error of fact or law in the matter for appellate consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for a left knee disability is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


